Fourth Court of Appeals
                                   San Antonio, Texas
                                          April 28, 2021

                                       No. 04-21-00157-CV

                           IN RE Valerie REDUS and Robert M. Redus

                    From the 150th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2014-CI-07249
                            Honorable Laura Salinas, Judge Presiding


                                          ORDER

Sitting:         Luz Elena D. Chapa, Justice
                 Irene Rios, Justice
                 Lori I. Valenzuela, Justice

        Relators have filed a petition seeking a writ of mandamus. This court believes a serious
question concerning the mandamus relief sought requires further consideration. See TEX. R. APP.
P. 52.8(b). The respondent and the real party in interest may file a response to the petition in this
court no later than May 13, 2021. Any such response must conform to Texas Rule of Appellate
Procedure 52.4.

           It is so ORDERED on April 28, 2021.


                                                              PER CURIAM

           ATTESTED TO: ______________________
                        MICHAEL A. CRUZ,
                        CLERK OF COURT